Case 3:12-cv-00325-RCJ-CBC Document 340 Filed 10/22/19 Page 1 of 2

 

 

 

 

__ FILED a RECEIVED
—___. ENTERED ____. SERVED ON
COUNSEL/PARTIES OF RECORD
Brandon Raitt |
3630 Sunset Boulevard OCT 22 2019
Orchard Lake, MI " "
48324-3067
CLERK US DISTRICT COURT

RE: Case No. 3:12-cv-00325-RCJ-VPC, MDL No. 2357 Objectigya DISTRICT 4 e yl Aepury

 

 

To Whom It May Concern,
I wish to formally state my objection to this settlement.

This settlement is incongruous with the purpose of equity courts, which is to right a
wrong for victims.

I fail to see how a discount on future purchases will dissuade organizations from
protecting personal information.

I fail to see how a discount only valid on spending more money with an organization,
rights this wrong for victims.

I completely understand why Zappos would offer a discount on future purchases to class
members as it provides a marketing opportunity for Zappos to recoup their costs. Despite
settling for roughly 1.6 million dollars, having direct access to 24 million or more class
members as a marketing tool through a class-action lawsuit seems to benefit Zappos.

The attorney's who are supposed to be charged with a fiduciary duty to act in the best
interests of the class members, will be netting approximately 1.6 million dollars, while 24
million or more class members will share $22,500. That's roughly a value of $0.0009375
per victim. The court has an obligation to ensure that over the course of 7 years, the
personal information of those affected is worth more than less than a penny.

This means that these attorney's are netting a roughly 99.5% rate of fees and expenses.
If anything, this settlement tells both the attorney's and the organizations who engage in
unscrupulous security practices, that class-action lawsuits are both an opportunity as a

payday for lawyers, and a marketing opportunity for organizations to support that payday.

Furthermore, it seems dubious that this accords with the consequences of e: Equifax Inc.
Customer Data Security Breach Litigation, Case No. 1:17-md-2800-TWT.

It is imperative that the court seeks proper remedies for those impacted and appropriate
consequences on those who failed in their duties in the course of this lawsuit.

Sincerely,

Brando
Case 3:12-cv-00325-RCJ-CBC Document 340 Filed 10/22/19 Page 2 of 2

Brandon Raitt oe
3630 Sunset BNOE FROPLEM HAE
Orchard Lake, MI 48324 mo

ge Cory 4

 

Uy? Dist lot Cour t, LIAO, |
Cave We 3'J2-cv-co3ts ~Rcy
Yoo S. Vira thd St

Reno, Mevodn.
Hoda oo SAS BLN 0} ot Aa govegegega hgh Hbepee flog edi

VOC, IHOL H2ar>
